                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                      )
                                               )
                Plaintiff,                     )       ORDER (AMENDED)
                                               )
       vs.                                     )
                                               )
Mandy Miller,                                  )       Case No. 1:18-cr-088
                                               )
                Defendant.                     )

       Defendant is in Marshal’s Service custody at the Heart of America Correctional and

Treatment Center in Rugby, North Dakota. On February 13, 2020, she filed a Motion to Amend

Conditions of Release. Advising that she has been accepted into an inpatient treatment program at

the Heartview Foundation’s treatment facility in Bismarck, North Dakota, she requests to be

conditionally released on February 14, 2020, so that he can travel to and participate in the treatment

program.

       The court GRANTS defendant’s motion (Doc. No. 213). Defendant shall be released to her

mother, Donna Miller, no earlier than 6:00 a.m. on February 14, 2020, for transport to the Heartview

Foundation in treatment facility in Bismarck. While on release, defendant shall comply with the

following conditions:

       (1)      Defendant shall not violate federal, state, tribal, or local law while on release.

       (2)      Defendant shall appear in court as required and surrender for any sentence imposed.

       (3)      Defendant shall report to the Pretrial Services Officer at such times and in such

                manner as designated by the Officer.

       (4)      Defendant shall refrain from the use of alcohol; any use or possession of a narcotic

                drug and other controlled substances defined in 21 U.S.C. § 802 or state statute,

                                                   1
       unless prescribed by a licensed medical practitioner, and any use of inhalants.

       Defendant shall submit to drug/alcohol screening at the direction of the Pretrial

       Services Officer to verify compliance. Failure or refusal to submit to testing or

       tampering with the collection progress or specimen may be considered the same as

       a positive test.

(5)    Defendant shall not possess a firearm, destructive device, or other dangerous

       weapon.

(6)    Defendant shall reside at the Heartview Foundation’s Bismarck facility, fully

       participate in its programming, and comply with all of its rules and regulations. Upon

       her arrival, she shall contact Pretrial Services Officer Baily Kruger at (701) 530-

       2414.

(7)    Defendant shall sign all releases of information requested by the Pretrial Services

       Officer so that her progress and participation in treatment may be monitored.

(8)    Upon her discharge from the treatment program, defendant shall immediately report

       to the United States Marshal's office in Bismarck with the understanding that she

       shall be detained pending further order of the court.

IT IS SO ORDERED.

Dated this 14th day of February, 2020.

                                      /s/ Clare R. Hochhalter
                                      Clare R. Hochhalter, Magistrate Judge
                                      United States District Court




                                         2
